IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JOHN J. TURCHI, JR. AND MARY         : No. 378 EAL 2015
ELIZABETH TURCHI,                    :
                                     :
                Respondents          : Petition for Allowance of Appeal from
                                     : the Order of the Commonwealth Court
                                     :
           v.                        :
                                     :
                                     :
PHILADELPHIA BOARD OF LICENSE        :
AND INSPECTION REVIEW, AND           :
CONCERNED CITIZENS IN                :
OPPOSITION TO DILWORTH HOUSE         :
DEVELOPMENT,                         :
                                     :
                Petitioners          :
                                     :
JOHN J. TURCHI, JR. AND MARY         :
ELIZABETH TURCHI,                    :
                                     :
                Respondents          :
                                     :
                                     :
           v.                        :
                                     :
                                     :
PHILADELPHIA BOARD OF LICENSE        :
AND INSPECTION REVIEW, AND           :
SOCIETY HILL CIVIC ASSOCIATION,      :
BENITA FAIR-LANGSDORF, MATTHEW       :
DIJULIO, AND DONALD E. HAVILAND,     :
ESQUIRE,                             :
                                     :
                Petitioners          :
                                     :
                                     :
                                     :
                                     :
APPEAL OF: JOHN J. TURCHI, JR. AND   :
MARY ELIZABETH TURCHI
                                   ORDER



PER CURIAM

      AND NOW, this 24th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.




                              [378 EAL 2015] - 2